           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

DERRICK S. GAL VIN                                       PLAINTIFF

v.                    No.1:18-cv-87-DPM-JTK

R. JONES, Sergeant,
Varner Unit/VSM, ADC, et al.                         DEFENDANTS

                               ORDER
     Motion, NQ 12, granted. Objections due by 1 March 2019. No
further extensions will be granted absent extraordinary circumstances.
     So Ordered.



                                D.P. Marshall ~
                                United States District Judge
